Citation Nr: 1819653	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  18-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.    


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1955 to November 1958 and December 1958 to June 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2017 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

On his December 2017 VA Form 9, the Veteran requested a videoconference hearing.  In February 2018, the Veteran withdrew his request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The evidence is insufficient to show the Veteran's Parkinson's disease had its onset in service or manifested to a compensable degree within one year of separation; the Veteran was not exposed to an herbicide agent in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for Parkinson's disease have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

For certain chronic disorders, including Parkinson's disease as an organic disease of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1110, 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 
§§ 3.307, 3.309.

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

A veteran must have been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (2008).  

The Veteran asserts that his Parkinson's disease is related to herbicide exposure in service.

As an initial matter, the evidence is clear that the Veteran has a diagnosis of Parkinson's disease.  See July 2016 VA Examination Report.  Thus, the issue that remains disputed is whether the Veteran's Parkinson's disease is related to service on any basis. 

The Veteran's service treatment records are silent for complaints of or treatment for Parkinson's disease.  Furthermore, the Veteran does not assert and the evidence does not show that his Parkinson's disease had its onset in service. Notably, private treatment records also indicate that the Veteran's neurological family history is significant for dementia and Parkinson's disease in his father. Private treatment records show the Veteran's Parkinson's disease was first diagnosed no earlier than 2006, many years after service.    As such, service connection, on a direct or presumptive chronic disease basis, is not warranted.  

As to presumptive service connection based on herbicide exposure, the Veteran's personnel records do not show that he served on the landmass or inland waterways of Vietnam.  In an August 2015 statement, the Veteran reported that while in service he was a flight member on the ship's mail plane.  He reported that during that time he was ordered to Saigon and Da Nang for plane repairs.  See also September 2016 Statement; May 2017 Notice of Disagreement.  The Veteran also specifically stated that there was no record of his travels to Vietnam and he cannot remember the dates he went onshore.  A formal finding of lack of a lack of information required to verify herbicide exposure was completed in August 2016.  The Veteran was awarded the Vietnam Service Medal and Vietnam Campaign Medal for service aboard the USS Intrepid from June to December 1967; the Intrepid is an aircraft carrier and would therefore have stayed well off shore in the blue water of the open ocean.  Further, his documented duties as an air frame mechanic, supervising the night shift, are not consistent with service as a mail carrier crewmember.  As there is no evidence to verify that the Veteran served onshore or in inland waterways of Vietnam, the Veteran is not entitled to a presumption of exposure to herbicides or the resulting presumption of service connection based on herbicide exposure.    

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for Parkinson's disease is denied.  





____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


